DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A and E in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application could be made without serious burden.  This is not found persuasive because as set forth in the Restriction Requirement the species are deemed to lack unity of invention because they are not so linked as to form a general inventive concept under PCT Rule 13.1.  Additionally, this is a national stage application, and the determination as to whether the species are deemed to lack unity of invention is in accordance with PCT Rule 13.1 as set forth in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 20 recites the limitation "both surfaces of the first metal substrate" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sogou et al. (US 2007/0028955).
	Regarding claim 1, Sogou discloses a thermoelectric element comprising: a first metal substrate ([0072] L3); a first resin layer which is arranged on the first substrate, and comes into direct contact with the first substrate ([0073] L4); a plurality of first electrodes arranged on the first resin layer ([0073 L3 - wiring layers); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs which are arranged on the plurality of first electrodes ([0073] L9; [0082]); a plurality of second electrodes arranged on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs (9 - [0074] L1-3; 11 - [0076] L2); a second insulating layer arranged on the plurality of second electrodes ([0076] L1-2); and a second metal substrate which is arranged on the second insulating layer, and comes into direct contact with the second insulating layer ([0076] L4-6), wherein the first resin layer and the plurality of first electrodes adhere to each other ([0073]); and wherein the second insulating layer and the plurality of second electrodes come into contact with each other ([0076] L1-4).
	While Sogou does disclose an insulating layer 6 is a resin ([0073]), Sogou does not explicitly disclose the second insulating layer is a resin layer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second insulating layer of Sogou with a resin, as disclosed by Sogou for insulating layer 6, because as evidenced by Sogou, the use of a resin for an insulating layer in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming an insulating layer with a resin based on the teaching of Sogou.
	Regarding claim 2, modified Sogou disclose all the claim limitations as set forth above.
	With regard to the limitation requiring the first metal substrate and the first resin layer to be a low-temperature part, and the second metal substrate and the second resin layer to be a high-temperature part, the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, modified Sogou discloses all the claim limitations as set forth above. Modified Sogou further discloses the first metal substrate and the second metal substrate are fixed to each other ([0077], [0079]).
	Regarding claim 16, modified Sogou discloses all the claim limitations as set forth above. Modified Sogou further discloses a shape of a cross section of at least one of the plurality of first electrodes differs from a shape of a cross section of at least one of the plurality of second electrodes (Sogou - [0073], [0074] disclose 7 is a wiring layer and 9 is a metal thin wire net mesh-like conductive member with a 0.6 mm diameter). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the first electrodes of Sogou with a different cross sectional shape than the second electrodes, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 17, modified Sogou discloses all the claim limitations as set forth above. 
	With regard to the limitation "a width of a first surface facing the first resin layer in at least one of the plurality of first electrodes differs from a width of a second surface opposite the first surface", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 18, modified Sogou discloses all the claim limitations as set forth above. 
	With regard to the limitation "the width of the first surface is 0.8 to 0.95 times the width of the second surface", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 19, modified Sogou discloses all the claim limitations as set forth above. 
	While modified Sagou does disclose the second electrodes are comprised of a thin wire having a diameter of 0.6 mm (Sogou - [0074), modified Sogou does not explicitly disclose a side surface between a first surface facing the first resin layer in at least one of the plurality of first electrodes and a second surface opposite the first surface includes a curved surface.  It would have been obvious to form the first electrodes of Sogou with a curved surface, as disclosed by Sogou for the shape of the second electrodes, because such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation "having a predetermined curvature", the limitation is directed to the method of making the device, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claim 20, modified Sogou discloses all the claim limitations as set forth above.  Modified Sagou further discloses a surface roughness is formed on a surface on which the first resin layer is arranged among both surfaces of the first metal substrate (a surface roughness necessarily exists to at least an extent on all the surfaces of the substrate; it is noted that the claim does not specify or require a specific surface roughness value).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sogou et al. (US 2007/0028955) as applied to claim 6 above, in view of Takahashi et al. (US 2014/0102499).
	Regarding claim 7, modified Sogou discloses all the claim limitations as set forth above. 
	While Sogou does disclose a lid joined together with the metal substrates ([0077], [0079]), Sogou does not explicitly disclose the first metal substrate and the second metal substrate are fixed to each other by a screw.
	Takahashi discloses a thermoelectric element and further discloses the use of screws or the like to form an enclosed interior space ([0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use screws, as disclosed by Takahashi, to join the lid and the metal substrates of Sogou, because as evidenced by Takahashi, the use of screws or the like to enclose an interior space of a thermoelectric element amounts to the use of known materials/components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using screws to form the enclosed interior space of Sogou based on the teaching of Takahashi.
Claims 8, 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sogou et al. (US 2007/0028955) as applied to claim 1 above, in view of Angermann (US 2014/0209139).
	Regarding claim 8, modified Sogou discloses all of the claim limitations as set forth above.  
	While modified Sogou does disclose metal thin wire nets 9 contacting the spray deposit 35 (Sogou - Fig. 24; [0152]), modified Sogou does not explicitly disclose a plurality of grooves are formed in the second resin layer; and a surface among both surfaces of each of the plurality of second electrodes which comes into contact with the second resin layer and parts of side surfaces of the plurality of second electrodes are accommodated in the plurality of grooves.
	Angermann discloses a thermoelectric element and further discloses a layer deposited by thermal spraying and meshing conductor track material mechanically into the layer deposited by thermal spraying ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to mechanically mesh, as disclosed by Angermann, the plurality of second electrodes of modified Sogou into the second resin layer, because as taught by Angermann, the method dispenses with the need for an adhesive layer ([0045]). Additionally, the method taught by Angermann amounts to the use of a known method in the art for adhering conducting track material to an insulating layer, and one of ordinary skill would have a reasonable expectation of success when employing the method to adhere the metal thin wire nets of Sogou to the second resin layer based on the teaching of Angermann.
	Modified Sogou discloses a plurality of grooves are formed in the second resin layer (grooves are necessarily formed in the second resin layer as a result of the meshing taught by Angermann); and a surface among both surfaces of each of the plurality of second electrodes which comes into contact with the second resin layer and parts of side surfaces of the plurality of second electrodes are accommodated in the plurality of grooves (the meshing taught in Angermann results in the surfaces of the metal thin wire nets of Sogou coming into contact with the second resin layer, and the accommodation of the surfaces of the metal thin wire nets of Sogou within the formed grooves in the second resin layer as a result of the meshing taught in Angermann).
	Regarding claim 9, modified Sogou discloses all the claim limitations as set forth above.  Modified Sogou further discloses a width of each of the plurality of grooves is greater than a width of the surface among both of the surfaces of each of the plurality of second electrodes which comes into contact with the second resin layer (the width of each groove is necessarily greater than a width of the surface in contact with the second resin layer as a result of the meshing disclosed in Angermann).
	Regarding claim 11, modified Angermann discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the width of each of the plurality of grooves is 1.01 to 1.2 times the width of the surface which comes into contact with the second resin layer among both surfaces of each of the plurality of second electrodes", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 13, modified Sogou discloses all the claim limitations as set forth above. 
	Modified Sogou does not explicitly disclose parts of side surfaces of the plurality of first electrodes are buried in the first resin layer; parts of side surfaces of the plurality of second electrodes are buried in the second resin layer.
	Angermann discloses a thermoelectric element and further discloses meshing conductor track material mechanically into an insulating layer ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to mechanically mesh, as disclosed by Angermann, electrodes of modified Sogou into the respective resin layer, because as taught by Angermann, the method dispenses with the need for an adhesive layer ([0045]). Additionally, the method taught by Angermann amounts to the use of a known method in the art for adhering conducting track material to an insulating layer, and one of ordinary skill would have a reasonable expectation of success when employing the method to adhere the wiring layers of Sogou to the respective resin layer based on the teaching of Angermann.
	With regard to the limitation "a height of each of the side surfaces of the plurality of second electrodes buried in the second resin layer is smaller than a height of each of the side surfaces of the plurality of first electrodes buried in the first resin layer", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 14, modified Sogou discloses all the claim limitations as set forth above. 
	With regard to the limitation "the height of each of the side surfaces of the plurality of second electrodes buried in the second resin layer is 0.01 to 0.5 times the height of each of the side surfaces of the plurality of first electrodes buried in the first resin layer", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sogou et al. (US 2007/0028955) in view of Angermann (US 2014/0209139) as applied to claims 1 and 8 above, in view of Hiroyama (US 2010/0170550).
	Regarding claim 12, modified Sogou discloses all the claim limitations as set forth above. 
	Modified Sogou does not explicitly disclose a wall surface of each of the plurality of grooves is spaced apart from a side surface of each of the plurality of second electrodes.
	Hiroyama discloses a thermoelectric element and further discloses an electrode provided with cavities, and cavities opened to a surface of an electrode ([0034] L4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second electrodes of modified Sogou with cavities opened to a surface of each electrode, as disclosed by Hiroyama, because as disclosed by Hiroyama, the cavity diameter and cavity ratio may be appropriately set depending on the difference in thermal expansion coefficient between the electrode and the substrate or the thermoelectric device ([0034]).
	Modified Sogou discloses a wall surface of each of the plurality of grooves is spaced apart from a side surface of each of the plurality of second electrodes (a space exists in the cavities opened to a surface of the electrode disclosed in Hiroyama).
	Regarding claim 15, modified Sogou discloses all the claim limitations as set forth above.  
	Modified Sogou does not explicitly disclose an air layer is formed between at least one of the plurality of second electrodes and the second resin layer.
	Hiroyama discloses a thermoelectric element and further discloses an electrode provided with cavities, and cavities opened to a surface of an electrode ([0034] L4), and the cavities accommodating an atmospheric gas of a place in which the thermoelectric device is used ([0034] 9-11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second electrodes of modified Sogou with cavities opened to a surface of each electrode, as disclosed by Hiroyama, because as disclosed by Hiroyama, the cavity diameter and cavity ratio may be appropriately set depending on the difference in thermal expansion coefficient between the electrode and the substrate or the thermoelectric device ([0034]).
	Modified Sogou discloses an air layer is formed between at least one of the plurality of second electrodes and the second resin layer (the cavity disclosed contains atmospheric gas and is located at the electrode surface as disclosed in Hiroyama).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sogou et al. (US 2007/0028955) as applied to claim 1 above, in view of Hayashi et al. (US 2016/0104829).
	Regarding claim 21, modified Sogou discloses all the claim limitations as set forth above.
	Modified Sogou does not explicitly disclose an adhesive layer arranged between the first metal substrate and the first resin layer.
	Hayashi discloses a thermoelectric element and further discloses an adhesive layer arranged between a substrate and an insulating layer ([0058]), and that the adhesiveness between the electrode pair, the insulating layer, and the thermoelectric conversion layer can be enhanced ([0058]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an adhesive layer, as disclosed by Hayashi, between the substrate and the first resin layer of modified Sogou, because as taught by Hayashi, the adhesiveness can be enhanced ([0058]).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17424574 in view of Sogou et al. (US 2007/0028955).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 17424574 recites the limitations of claims 1 and 2 of the instant application, with the exception of the limitations requiring the first resin layer to be in direct contact with the first metal substrate, the second metal substrate to be in direct contact with the second resin layer, the first resin layer and the plurality of first electrodes adhere to each other, and the second resin layer and the plurality of second electrodes come into contact with each other.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the recited first resin layer to be in direct contact with the first metal substrate, and the recited second metal substrate to be in direct contact with the second resin layer based on Sogou et al. (US 2007/0028955) which discloses a first resin layer which is arranged on the first substrate, and comes into direct contact with the first substrate ([0073] L4), and a second metal substrate which is arranged on the second insulating layer, and comes into direct contact with the second insulating layer ([0076] L4-6), wherein the first resin layer and the plurality of first electrodes adhere to each other ([0073]); and wherein the second insulating layer and the plurality of second electrodes come into contact with each other ([0076] L1-4).  The structural configuration disclosed by Sogou amounts to a known arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when forming the recited components in the structural arrangement disclosed based on the teaching of Sogou.
This is a provisional nonstatutory double patenting rejection because the 
patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726